Name: Commission Regulation (EEC) No 871/93 of 14 April 1993 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4. 93No L 91 /12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 871/93 of 14 April 1993 fixing the import levy on molasses Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 13 April 1993 as regards floating currencies, should be used to calculate the levies, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3814/92 (2), and in particular Article 16 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 5 thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 93/93 (4), as last amended by Regulation (EEC) No 842/93 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 93/93 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be fixed, in respect of molasses falling within CN codes 1 703 1 0 00 and 1703 90 00 to ECU 0,55 per 100 kilograms. 2. However, no import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. Article 2 This Regulation shall enter into force on 15 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 387, 31 . 12. 1992, p. 7 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 13, 21 . 1 . 1993, p. 8 . 0 OJ No L 88, 8 . 4. 1993, p. 23.